711 N.W.2d 307 (2006)
474 Mich. 1068
TERRACE LAND DEVELOPMENT CORPORATION, C and L, Inc., and Peter Shefman, Plaintiffs-Appellants,
v.
SEELIGSON & JORDAN, Leslie R. Seeligson, and Lawrence R. Jordan, Defendants-Appellees.
Docket Nos. 129240 & (49), COA No. 251699.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the April 28, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for adjournment or abeyance is also considered, and it is DENIED as moot.